ORDER
This matter having come before the Court on a presentment from the Advisory Committee on Judicial Conduct that concludes that HENRY G. BROOME, JR., Judge of the Municipal Courts of Absecon, Brigantine, Egg Harbor City, Linwood, Mullica Township, Northfield, and Somers Point, had violated Canons 1 (a judge should observe high standards of conduct), 2A (a judge should respect and comply with the law), 3A(1) (a judge should be faithful to the law and maintain professional competence in it), 3A(3) (a judge should be patient, dignified, and courteous to all with whom the judge deals in an official capacity), 3A(4) (a judge should be impartial), and 3B(1) (a judge should maintain professional competence in judicial administration) of the Code of Judicial Conduct; Rules 2:15—8(a)(6) (a judge should not engage in conduct prejudicial to the administration of justice that brings the judicial office into disrepute), 7:3-2 (on first appearance, a defendant is to be told by judge of his right to counsel and right to remain silent), and 7:6-2(a)(l) (a judge shall determine from questioning a defendant that there is a factual basis for a guilty plea before accepting the plea); and the rule of law in State v. DeBonis, 58 N.J. 182, 276 A.2d 137 (1971) (a defendant unable to *37pay the full fine shall be permitted to pay in reasonable installments);
And the Committee having recommended that JUDGE HENRY G. BROOME, JR., be publicly reprimanded for his improper conduct as found by the Committee in respect of Counts II through VI of the Formal Complaint and having recommended that no discipline be imposed in respect of the conduct that is the subject of Count I because of an uncertainty as to the ability to assess fines for violations of N.J.S.A. 39:4-50.14;
And respondent, through counsel, having waived his right to a hearing before the Supreme Court and having submitted himself to the judgment of the Court based on the presentment and the record before the Advisory Committee on Judicial Conduct;
And the Court having concluded in its review of the matter that respondent’s failure to report a civil law suit against him as required by Administrative Directive # 4-81 (Count VI) does not warrant the imposition of public discipline;
And good cause appearing;
It is ORDERED that the Court hereby adopts the findings and recommendations of the Advisory Committee on Judicial Conduct, except as to the Committee’s recommendation regarding Count VI, and publicly reprimands JUDGE HENRY G. BROOME, JR., for his violations of Canons 1, 2A, 3A(1), 3A(3), and 3A(4) of the Code of Judicial Conduct and Rules 2:15-8(a)(6), 7:3-2, and 7:6-2(a)(1).
Chief Justice RABNER and Justices LONG, LaVECCHIA, ALBIN, WALLACE, RIVERA-SOTO, and HOENS join in the Court’s Order.